Citation Nr: 1531611	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  14-04 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, claimed as a neck condition, to include as secondary to service-connected residuals, post laminectomy of L4 and L5 with degenerative disc disease (hereinafter referred to as "service-connected lumbar spine disability).  

2.  Entitlement to service connection for left shoulder tendonitis, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to service connection for right shoulder tendonitis, to include as secondary to service-connected lumbar spine disability.  

4.  Entitlement to service connection for an eye disability, claimed as loss of eyesight.  

5.  Entitlement to an increased (compensable) disability rating for service-connected headaches.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION


The Veteran served on active duty from October 1970 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for neck arthritis, right and left shoulder conditions, and loss of eyesight, and also denied his increased rating claim for service-connected headaches.  In June 2012, the Veteran filed a notice of disagreement (NOD).  In December 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

Parenthetically, the Board notes that, in addition to the issues listed on the title page of this decision, in the June 2012 NOD, the Veteran also expressed disagreement with the denial of his increased rating claim for service-connected lumbar spine disability, as well as his claims for service connection for a psychiatric disorder and right and left shoulder conditions, which were also addressed in the April 2012 rating decision.  Review of the record shows the RO granted service connection for major depressive disorder in a December 2013 SOC, which was considered a full grant of the benefit sought with respect to his claim for a psychiatric disorder.  The Board also notes that, while the December 2013 SOC addressed the remaining issues raised in the June 2012 NOD, the Veteran only perfected an appeal as to the issues involving his neck, shoulders, eyesight, and headaches.  See February 2014 VA Form 9.  Hence, the only matters currently before the Board are those set forth on the title page.  

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.  

At the outset, the Board notes that there is outstanding medical evidence that must be obtained before a fully informed decision may be rendered on the claims on appeal.   

First, the Veteran has generally asserted that his service treatment records are incomplete, as they do not show treatment for an eye injury that occurred while serving aboard the USS Massey during service.  In this regard, he has asserted that he was treated by a corpsman after receiving a blast injury to his eyes from a foreign substance while standing fire watch aboard the USS Massey.  See June 2012 NOD and supporting statement from Attorney; February 2014 VA Form 9.  His attorney has requested VA obtain inpatient and ship records that have been specifically identified by the Veteran but are not normally part of the medical records file requested by the VA.  See June 2012 statement from attorney in conjunction with NOD.  

VA has a duty to make continuing requests for records in the possession of a federal department unless VA concludes that such records do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  In light of the Veteran's allegation of missing service treatment records, the Board finds that the AOJ should (1) contact the Veteran and request that he provide the approximate dates of treatment aboard the USS Massey for the reported eye injury and, then, (2) undertake appropriate action to obtain any sick call/bay reports from the U.S.S. Massey for the Veteran, from the National Personnel Records Center (NPRC) and/or any other appropriate source(s).

The Board also notes that, while the evidentiary record contains VA treatment records dated from June 2003 to September 2004 and from June 2014 to April 2015, the paperless claims file (to include both VBMS and Virtual VA) do not contain records of treatment dated from September 2004 to June 2014, which represents a gap of 10 years.  In this regard, the Board notes that the physician who conducted the December 2011 VA headaches examination noted that the Veteran's headaches fit the description provided by his primary care physician at the Artesia, New Mexico, Community Based Outpatient Clinic (CBOC), as reflected in a February 2011 treatment record.  While the December 2011 VA examiner reported the findings of the February 2011 VA outpatient treatment record, the actual record is not associated with the current evidentiary record.  Similarly, the VA physician who conducted the July 2013 VA neck examination noted that the Veteran demonstrated degenerative disc disease of the neck on x-rays that were conducted in 2005 as part of a neurological evaluation for bilateral arm paresthesias.  However, records of treatment and x-rays conducted in 2005 are not in the record currently before the Board.  

In light of the foregoing, the Board finds there are outstanding VA treatment records that are relevant to the claims on appeal but have not been associated with the record.  Accordingly, a remand is needed, as any such outstanding VA records must be obtained for consideration in this appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that pertinent VA records are deemed constructively of record, even when such records are not physically on file).

Further, to ensure that all due process requirements are met, and the record is complete, while these matters are on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The Board further finds that, after all records and/or responses received are associated with the claims file, additional medical information in connection with the claims for service connection for cervical spine and for right and left shoulder disabilities, as well as the claim for a compensable rating for headaches is warranted. 

The Veteran has asserted that his current cervical spine (neck) and bilateral shoulder disabilities are associated with his service-connected lumbar spine disability.  See June 2012 NOD.  In July 2013, a VA physician examined the Veteran and rendered a diagnosis of degenerative disc disease of the cervical spine and bilateral shoulder tendonitis.  However, the July 2013 VA examiner opined that the Veteran's cervical spine and bilateral shoulder disabilities are less likely than not proximately due to or a result of his service-connected lumbar spine disability, noting that no mechanism of action to produce a reasonably explained connection between the back and degenerative disc disease of the neck or tendonitis of the shoulders exists.  The examiner also noted that treating providers have not provided support for a connection. 

While the VA examiner provided an opinion with supporting rationale as to a direct, casual relationship between the Veteran's cervical spine and bilateral shoulder disabilities and his service-connected lumbar spine disability, the VA examiner did not explicitly address whether the Veteran's cervical spine disability or bilateral shoulder disability is aggravated by his service-connected lumbar spine disability.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection). 

Pertinent to evaluation of his service-connected headache disability, the Veteran has asserted that his headaches are debilitating and result in blurry vision, nausea, and occasional vomiting.  See February 2014 VA Form 9.  The last VA examination of the Veteran's headaches was conducted nearly four years ago, in December 2011, at which time the examiner noted his headaches were manifested by nausea and changes in vision, without any evidence of vomiting or prostrating/debilitating attacks.  The examiner also stated there was no evidence of record to support the degree, type, or other characteristic of the Veteran's claimed headache condition.  

Given the recent assertions from the Veteran regarding the nature of his headache disability, the Board finds the available evidence indicates that the December 2011 examination likely no longer reflects the current state of the Veteran's disability.  Hence, the Board finds that a more contemporaneous examination-to obtain findings responsive to applicable rating criteria and rating considerations-is needed to fairly evaluate his service-connected headache disability.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

The Veteran is hereby advised that failure to report for any scheduled examination(s), without good cause, may well result in denial of the claim(s)-in particular, the claim for increased rating.  See 38 C.F.R. § 3.655(a),(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the  date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

Finally, with respect to claimed eye disability, the Board notes that the Veteran has reported incurring an eye injury during service.  The available service treatment records reflect that, while the Veteran's vision was normal at examinations conducted in September 1969, September 1970, and October 1970, his eyesight was reported as 20/25 in both eyes in March 1971.  The post-service treatment records reflect that the Veteran has refractive error and uses drops for dry eyes; however, there is no other evidence indicating any diagnosis of current eye disability.  In this regard, the Board notes that congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and, hence, do not provide no basis for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9. 4.127 (2014). 

Nevertheless, as evidence of current eye disability and in-service eye injury (from the alleged blast injury), may be obtained as a result of the development being requested on remand, the Board will defer adjudication of the eye disability claim pending completion of the actions being requested herein.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA eye examination, if appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include VA treatment records dated from September 2004 to June 2014, and since June 2014-to particularly include the February 2011 treatment record regarding the Veteran's headaches and all 2005 neurology records. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

Specifically request that the Veteran provide the approximate date of treatment (month(s) and year) for the reported eye injury aboard the USS Massey.  

Also, request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After completion of the above, undertake appropriate action to obtain any sick call/bay reports from the U.S.S. Massey for the time period identified by the Veteran or as otherwise reflected by the evidence of record.  Efforts should include, but are not be limited to, sending an inquiry to the National Personnel Records Center (NPRC) and/or any other appropriate source(s) in an attempt to retrieve any available records or to confirm their loss or destruction.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. 

Any follow-up actions indicated should be accomplished, and all records and/or responses received should be associated with the claims file.

4.  Assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all outstanding records/responses received are associated with the claims file, arrange to obtain an addendum opinion from the July 2013 VA examiner.

If that examiner no longer works for VA or is otherwise unavailable, arrange to obtain opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination is one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should clearly identify all diagnosed disability(ies) of the cervical spine, the right shoulder, and the left shoulder currently present or present at any point pertinent to the claims for service connection (even if currently resolved).

Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected headaches, by an appropriate medical professional. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should render findings as to the nature, frequency and severity of the Veteran's service-connected headaches.  The examiner should specifically indicate whether the Veteran suffers prostrating attacks, and if so, the frequency, severity and duration of any such attacks.  

Then, based on the current examination findings, and review of the claims file, the examiner should indicate whether the record reflects any change(s) in the severity of the Veteran's headaches at any point pertinent to the August 2011 claim for increase, and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date. 

In responding to the above, the examiner should clearly indicate whether there is evidence, at any point since the August 2011 claim, indicating that the Veteran's headache disability did result, or has resulted, in "severe economic inadaptability."  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the  date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

9.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to the examination for evaluation of his headache disability, in adjudicating the increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication of each claim) and legal authority (to include consideration of whether staged rating of the headaches, pursuant to Hart (cited above) is appropriate). 

10.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



